 



Exhibit 10.8
EXECUTIVE EMPLOYMENT AGREEMENT
(Amended and Restated)
     This Amended and Restated EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
dated as of January 1, 2008. The effective date of this Agreement is January 1,
2002 (the “Effective Date”). The parties to this Agreement (“Parties”) are
INTERMOUNTAIN COMMUNITY BANCORP, an Idaho corporation (“IMCB”), PANHANDLE STATE
BANK, an Idaho state-chartered bank (“PSB”) (IMCB and PSB individually and
collectively being “Employer”) and CURT HECKER (“Executive”).
Recitals
     A. Executive is employed by Employer in an executive management capacity,
presently holding the position of President and CEO of IMCB and CEO of PSB. The
Parties wish to continue Executive’s employment in that capacity under the terms
and conditions of this Agreement.
     B. Executive previously entered into (i) an Executive Employment Agreement
with Employer dated as of January 1, 2002, and (ii) an Executive Severance
Agreement dated as of September 15, 1999, as amended, with Panhandle Bancorp,
the predecessor name of IMCB (the “Change in Control Agreement”), which provided
for certain severance payments to Executive in the event of a change in control
of IMCB. The Executive Employment Agreement was amended and restated
December 17, 2003 and the Executive Severance Agreement was merged therein
thereby terminating a separate Executive Severance Agreement. Executive also
previously entered into a Tax Payment Bonus Plan dated as of December 1, 2000
with IMCB (the “Tax Bonus Agreement”).
     C. The December 17, 2003 amended and restated Executive Employment
Agreement was amended on March 24, 2004 by a First Amendment and again on
March 4, 2005 by a Second Amendment. This amendment and restatement of Executive
Employment Agreement is intended to incorporate, restate and replace all prior
Executive Employment Agreements and amendments.
     D. This amendment and restatement of Executive Employment Agreement is
intended to incorporate and make such modifications as shall be necessary to
comply with Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury.
Agreement

1)   Term of Agreement. The term of this employment agreement is three
(3) years, commencing on the Effective Date (the “Term”). The agreement will
automatically renew every three years unless cancelled by the Board of Directors
within 60 days of the expiration of the term. Notwithstanding the preceding, if
a definitive agreement

 



--------------------------------------------------------------------------------



 



providing for a Change in Control (defined below) is entered into (i) on or
before the expiration of the Term or (ii) within twelve (12) months after
Executive’s involuntary termination other than for Cause, Disability, Retirement
or death, then expiration of such Term shall be extended through the Severance
Protection Period (defined below).

2)   Employment. Employer will continue Executive’s employment during the Term,
and Executive accepts employment by Employer on the terms and conditions set
forth in this Agreement. Executive’s title will be “President and Chief
Executive Officer (CEO)” of IMCB and “CEO” of PSB.

3)   Duties of Executive. Executive will report directly to the Chairman of the
Board of IMCB. Executive will be responsible for the following duties:

  a)   Development of and compliance with all bank policies and compliance laws
governing a financial holding company (IMCB) and the bank (PSB).     b)   Calls
on the most important existing and potential corporate customers.     c)  
Supervision of bank’s strategic plan in all aspects.     d)   Expansion into new
markets and recruitment of employees.     e)   Serving on PSB committees
including: Executive Management, Senior Management, Senior Credit, Compliance,
Risk Management, Technology, and Human Resources.     f)   Representing PSB at
civic and community activities.     g)   Supervising the President of PSB, ICB
Idaho, ICB Washington and MVB in the implementation of an effective branch
operations system.     h)   Supervising the CFO in the implementation of
effective finance and accounting systems, compliance with all SEC laws,
information technology systems, marketing and solution development, credit
operations and loan origination.     i)   Supervising the COO in the
implementation of effective compliance systems, human resource management,
administrative and branch deposit operations, training, contact center and
administer secured savings program.     j)   Supervising the Credit
Administrator in the implementation of an effective lending operation to include
credit approval, credit risk management, examination and loan collections.    
k)   Supervising the SVP of Trust & Wealth Management and Intermountain
Community Investments in the implementation of an effective Trust Department and
Securities Broker/Dealer operation.     l)   Supervising the Executive Assistant
in the preparation of reports and completion of various administrative tasks.

4)   Commitment of Executive. (a) Executive will faithfully and diligently
perform the duties set forth in Section 3 and such other duties as may be
assigned to Executive from time to time by IMCB’s board of directors (the
“Board”). Executive will use his best efforts to perform his duties and will
devote full time and attention to these duties during working hours. Executive
may engage in non-IMCB business activities with prior Board approval, which
approval will not be unreasonably withheld.

2



--------------------------------------------------------------------------------



 



(b)   In the event that any person extends any proposal or offer which is
intended to or may result in a Change in Control, defined below (a “Change in
Control Proposal”), Executive shall, at Employer’s request, assist Employer in
evaluating such proposal or offer. Further, as a condition to receipt of the
Severance Payment (defined below), Executive agrees not to voluntarily resign
(including resignation for Good Reason) Executive’s position with Employer
during any period from the receipt of a specific Change in Control Proposal up
to the consummation or abandonment of the transaction contemplated by such
Proposal.

5)   Salary. Executive will receive an annual base salary of $216,320 to be paid
in accordance with PSB’s regular payroll schedule. The Executive Committee of
the Board will review Executive’s salary in connection with its performance
review on an annual basis.

6)   Other Compensation. Executive will participate in both the Long-Term
Incentive Plan and Executive Incentive Plan administered by the Human Resource
Committee.

  a)   Executive is eligible to participate in PSB’s 401K retirement plan with
employer match of 50% of first 8% of salary contributed.     b)   Executive may
receive stock grants annually, based on performance evaluation at the discretion
of the Board of Directors.     c)   Executive’s Tax Bonus Agreement with IMCB
shall not be affected by this Agreement, and Executive shall continue to receive
payments in accordance with the terms of the Tax Bonus Agreement.

7)   Salary Continuation Plan. In consideration of this agreement, IMCB has
entered into a Salary Continuation Agreement with Executive, substantially in
the form approved by IMCB’s board of directors on October 22, 2003 (the “Salary
Continuation Agreement”).

8)   Vacation and Benefits. Executive is eligible for four (4) weeks of paid
vacation per year. Unused vacation time will not be carried over. Additional
benefits include life insurance of $50,000 for Executive and $2,000 for
Executive’s spouse and $2,000 for each dependent, and miscellaneous firm-wide
benefits such as free checking account, safe deposit box, no fee investments,
etc. Executive shall also be entitled to use of a company automobile with gas
card.

9)   Termination and Severance Provisions. If, during the Term, Executive’s
employment with Employer is involuntarily terminated without Cause or if
Employee voluntarily terminates employment with Employer either with Good Reason
or without Good Reason, and provided that such termination does not otherwise
entitle Executive to receive a Severance Payment (as defined below) under
Section 10 of this Agreement, Executive will be entitled to receive a
termination payment equal to two (2) times the average of the total base
compensation received by Executive for each of the two most recent calendar
years (“Termination Payment”). The Termination Payment shall be paid in one lump
sum payment, payable on the first day of the seventh month after the month in
which the Executive’s termination of

3



--------------------------------------------------------------------------------



 



    employment occurs. Notwithstanding the preceding, in the event that a
definitive agreement providing for a Change in Control (each as defined below)
is entered into within twelve (12) months after Executive’s involuntary
termination without Cause or voluntary termination with or without Good Reason,
Executive shall be entitled to receive the difference between the Severance
Payment and the Termination Payment. Such difference shall be paid to the
Executive on the later of the date of termination, the effective date of the
Change in Control, or the first day of the seventh month after the month in
which the Executive’s termination of employment occurred.

10) Change in Control/Severance Payment.

  a)   Payment Events. Subject to the requirements of Section 4(b) of this
Agreement, in the event of involuntary termination of Executive’s employment
with Employer, other than for Cause, Disability, Retirement, (each defined
below) or death, or in the event of voluntary termination for Good Reason
(defined below), (i) within the Severance Protection Period after a Change in
Control, (ii) within twelve (12) months before a definitive agreement providing
for a Change in Control is entered into or (iii) within the period between the
date a definitive agreement is executed and the effective date of the Change of
Control, Employer will pay Executive a severance payment in the amount
determined pursuant to the next section (“Severance Payment”), payable on the
later of the date of termination, the effective date of the Change in Control,
or the first day of the seventh month after the month in which the Executive’s
termination of employment occurs. The “Severance Protection Period” shall be the
period beginning on the effective date of the Change of Control and continuing
thereafter for twenty-four (24) months.     b)   Amount of Payment. The
Severance Payment shall be an amount equal to two (2) times the average of the
total base compensation and short term bonus received by Executive for each of
the two most recent calendar years.

11) Excise Tax Under Internal Revenue Code Sections 280G and 4999.

  a)   Partial Reimbursement of Excise Tax. If a Change in Control occurs the
Executive may become entitled to acceleration of benefits under this Agreement
or under any other plan or agreement of or with PSB or IMCB, including
accelerated vesting of stock options and acceleration of benefits under any
other benefit, compensation, or incentive plan or arrangement with PSB or IMCB
(collectively, the “Total Benefits”). If a Change in Control occurs, IMCB and
PSB shall cause the certified public accounting firm retained by IMCB as of the
date immediately before the Change in Control (the “Accounting Firm”) to
calculate the Total Benefits and any excise tax payable by the Executive under
sections 280G and 4999 based upon the Total Benefits. If the Accounting Firm
determines that an excise tax is payable, at the same time PSB pays the Change
in Control benefit under Section 10 of this Agreement, and not before, PSB shall
also pay to the Executive an amount in cash equal to the excise tax calculated
by the Accounting Firm (the “Excise Tax”). The Executive acknowledges and agrees

4



--------------------------------------------------------------------------------



 



      that this Section 11 provides for partial reimbursement only of the final
excise tax that may be payable by him, and that additional unreimbursed excise
taxes may be payable by him after taking into account the reimbursement payment
provided under this Section 11. The partial reimbursement of the excise tax
under this Section 11 shall be made in addition to the amount set forth in
Section 10.

  (b)   Calculating the Excise Tax. For purposes of determining whether any of
the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

  1) Determination of “Parachute Payments” Subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s Termination of Employment (whether
under the terms of this Agreement or any other agreement, stock option plan or
any other benefit plan or arrangement with PSB or IMCB, any person whose actions
result in a Change in Control or any person affiliated with PSB, IMCB, or such
person) shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Internal Revenue Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of the Accounting Firm such other payments or
benefits do not constitute (in whole or in part) parachute payments, or such
excess parachute payments represent (in whole or in part) reasonable
compensation for services actually rendered within the meaning of section
280G(b)(4) of the Internal Revenue Code in excess (as defined in section
280G(b)(3) of the Internal Revenue Code), or are otherwise not subject to the
Excise Tax,     2) Calculation of Benefits Subject to Excise Tax: the amount of
the Total Benefits that shall be treated as subject to the Excise Tax shall be
equal to the lesser of (a) the total amount of the Total Benefits reduced by the
amount of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (b) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (i), above), and     3)
Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

  (c)   Assumed Marginal Income Tax Rate. For purposes of determining the amount
of the partial Excise Tax reimbursement payment to be made under this Section
11, the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
partial Excise Tax reimbursement under this Section 11 is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of Termination of

5



--------------------------------------------------------------------------------



 



      Employment, net of the reduction in federal income taxes that can be
obtained from deduction of such state and local taxes (calculated by assuming
that any reduction under section 68 of the Internal Revenue Code in the amount
of itemized deductions allowable to the Executive applies first to reduce the
amount of such state and local income taxes that would otherwise be deductible
by the Executive, and applicable federal FICA and Medicare withholding taxes).  
  (d)   Accounting Firm’s Determinations Are Final and Binding. All
determinations made by the Accounting Firm under this Section 11 shall be final
and binding on PSB, IMCB, and the Executive. All determinations required to be
made under this Section 11 – including the assumptions used to calculate Total
Benefits and the Excise Tax – shall be made by the Accounting Firm, which shall
provide detailed supporting calculations both to PSB and the Executive.

12) Definitions

  a)   Termination for Cause and Cause. “Involuntary Termination for Cause” and
“Cause” mean termination of the Executive’s employment for any of the following
reasons:

  1)   the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or;     2)   disloyalty or dishonesty by the Executive in the
performance of the Executive’s duties, or a breach of the Executive’s fiduciary
duties for personal profit, in any case whether in the Executive’s capacity as a
director or officer, or     3)   intentional wrongful damage by the Executive to
the business or property of the Bank or its affiliates, including without
limitation the reputation of the Bank, which in the judgment of the Bank causes
material harm to the Bank or affiliates, or     4)   a willful violation by the
Executive of any applicable law or significant policy of the Bank or an
affiliate that, in the Bank’s judgment, results in an adverse effect on the Bank
or the affiliate, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement, applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Bank, or     5)   the occurrence of any event that results in
the Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of the Bank, under the Bank’s blanket
bond or other fidelity or insurance policy covering its directors, officers, or
employees, or     6)   the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section

6



--------------------------------------------------------------------------------



 



      8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or     7)   conviction of the Executive for or plea of no
contest to a felony or conviction of or plea of no contest to a misdemeanor
involving moral turpitude, or the actual incarceration of the Executive for 45
consecutive days or more.

  b)   Change in Control. “Change in Control” means a change in control as
defined in Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including:

  1)   Change in ownership: a change in ownership of Intermountain Community
Bancorp, an Idaho corporation of which the Employer is a wholly owned
subsidiary, occurs on the date any one person or group accumulates ownership of
Intermountain Community Bancorp stock constituting more than 50% of the total
fair market value or total voting power of Intermountain Community Bancorp
stock,;     2)   Change in effective control: (i) any one person, or more than
one person acting as a group, acquires within a 12-month period ownership of
Intermountain Community Bancorp stock possessing 30% or more of the total voting
power of Intermountain Community Bancorp stock, or (ii) a majority of
Intermountain Community Bancorp’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Intermountain Community Bancorp’s board of directors,
or;     3)   Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Intermountain Community Bancorp’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from Intermountain Community Bancorp assets having a total
gross fair market value equal to or exceeding 40% of the total gross fair market
value of all of Intermountain Community Bancorp’s assets immediately before the
acquisition or acquisitions. For this purpose, gross fair market value means the
value of Intermountain Community Bancorp’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
the assets.

  c)   Change in Control Proposal. “Change in Control Proposal” has the meaning
assigned in Section 4(b) of this Agreement.     d)   Disability. “Disability”
means, because of a medically determinable physical or mental impairment that
can be expected to result in death or that can be expected to last for a
continuous period of at least 12 months, (i) the Executive is unable to engage
in any substantial gainful activity, or (ii) the Executive is receiving income
replacement benefits for a period of at least three months under an accident and
health plan of the employer. Medical determination of disability may be made
either by the Social Security Administration or by the provider of an accident
or health plan covering

7



--------------------------------------------------------------------------------



 



      employees of the Employer. Upon request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.     e)   Retirement. “Retirement”
shall mean voluntary termination by Executive in accordance with PSB’s
retirement policies, including early retirement, if applicable to their salaried
employees.     f)   Good Reason. “Voluntary Termination with Good Reason” means
a voluntary termination of employment by the Executive if any one or more of the
following conditions occur without the Executive’s advance written consent,
provided that (i) Executive shall have given notice to the Employer of the
existence of one or more of the following conditions within ninety (90) days
following the initial existence of the condition(s), (ii) that within thirty
(30) days after such notice Employer shall have failed to remedy such
condition(s) and (iii) the Executive’s voluntary termination due to one or more
of such conditions shall have occurred within twenty-four (24) months following
the initial existence of at least one of the conditions:

  1)   a material diminution of the Executive’s base salary;     2)   a material
diminution of the Executive’s authority, duties, or responsibilities;     3)   a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors;     4)   a material diminution in
the budget over which the Executive retains authority;     5)   a material
change in the geographic location at which the Executive must perform services
for the Employer, or;     6)   any other action or inaction that constitutes a
material breach by the Employer of this agreement or of any other agreement
under which the Executive provides services to the Employer.

13)   Confidentiality. Executive will not, after signing this Agreement,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential information concerning Employer or its
business operations or customers, unless (1) Employer consents to the use or
disclosure of its confidential information, (2) the use or disclosure is
consistent with Executive’s duties under this Agreement, or (3) disclosure is
required by law or court order. Confidential information includes, but is not
limited to, financial information, customer lists, marketing strategies, and
business plans.

14)   Return of Employer Property. If and when Executive ceases, for any reason,
to be employed by Employer, Executive must return to Employer all keys, pass
cards, identification cards and any other property of Employer. At the same
time, Executive also must return to Employer all originals and copies (whether
in hard copy, electronic or other form) of any documents, notes, memoranda,
designs, devices,

8



--------------------------------------------------------------------------------



 



diskettes, tapes, manuals, and specifications which constitute proprietary
information or material of Employer. The obligations in this Section include the
return of documents and other materials which may be in Executive’s desk at
work, in Executive’s car or place of residence, or in any other location under
Executive’s control.

15)   Non-Solicitation. Executive shall not solicit or cause to be solicited for
employment any employee of Employer for a period of two (2) years following
Executive’s termination; nor solicit or cause to be solicited the business
and/or accounts of customers of Employer for a period of two years following
Executive’s termination. Executive’s obligations under this Section 15 terminate
immediately upon a Change in Control.

16)   Non-competition. Except as otherwise expressly provided in this Agreement,
while Executive is employed by Employer and for two years following termination
of Executive’s employment for any reason, , Executive will not become involved
with a Competing Business or serve, directly or indirectly, a Competing Business
in any manner, including, without limitation, as a shareholder, member, partner,
director, officer, manager, investor, organizer, “founder,” employee,
consultant, or agent; provided, however, that Executive may acquire and
passively own an interest not exceeding 2% of the total equity interest in a
Competing Business. Executive’s obligations under this Section 16 terminate
immediately upon a Change in Control. For purposes of this Agreement, the term
“Competing Business” means any financial service institutions, including without
limitation banks, insurance companies, leasing companies, mortgage companies,
and brokerage firms that engage in business in the State of Idaho, or
southeastern Oregon, or eastern Washington.

17) Enforcement.

  a)   Employer and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and Employer, the agreements
referred to in Sections 15 and 16 (including without limitation their scope,
duration and geographic extent) are fair and reasonably necessary for the
protection of Employer’s goodwill and other protectable interests. If a court of
competent jurisdiction should decline to enforce any of those covenants and
agreements, Executive and Employer request the court to reform these provisions
to restrict Executive’s ability to compete with Employer to the maximum extent,
in time, scope of activities, and geography, the court finds enforceable.     b)
  Executive acknowledges that Employer will suffer immediate and irreparable
harm that will not be compensable by damages alone, if Executive repudiates or
breaches any of the provisions of Sections 15 and 16 or threatens or attempts to
do so. For this reason, under these circumstances, Employer, in addition to and
without limitation of any other rights, remedies or damages available to it at
law or in equity, will be entitled to obtain temporary, preliminary, and
permanent injunctions in order to prevent or restrain the

9



--------------------------------------------------------------------------------



 



      breach, and Employer will not be required to post a bond as a condition
for the granting of this relief.

18)   Adequate Consideration. Executive specifically acknowledges the receipt of
adequate consideration, including without limitation the Termination Payment,
identified in Section 9, if due and owing, for the covenants contained in
Sections 15 and 16 and that Employer is entitled to require him to comply with
those Sections regardless of the reason(s) for Executive’s separation of
employment with Employer. Sections 15 and 16 will survive termination of this
Agreement, but will expire no later than two years from the date of the
termination of employment or the maturity of this agreement, whichever is later.
Executive represents that if his employment is terminated, whether voluntarily
or involuntarily, Executive has experience and capabilities sufficient to enable
Executive to obtain employment in areas which do not violate this Agreement and
that Employer’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.

19)   Entire Agreement. This agreement constitutes the entire understanding
between the parties concerning its subject matter and supersedes all prior
agreements, including that certain employment agreement between Executive and
Employer effective January 1, 2002 and the Change in Control Agreement.
Accordingly, Executive specifically waives the terms of and all of Executive’s
rights under any severance provisions of any employment and/or change-in-control
agreements, whether written or oral, previously entered into with PSB and/or
IMCB. Notwithstanding the preceding, the terms of this agreement are separate
from and do not supercede the terms of the Tax Bonus Agreement or the Salary
Continuation Agreement.

20)   Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Articles 9, 10 or 11 of this Agreement will
result in additional tax or interest to the Executive because of section 409A,
the Executive shall not be entitled to the payments under Articles 9, 10 or 11
until the earliest of (i) the date that is at least six months after termination
of the Executive’s employment for reasons other than the Executive’s death,
(ii) the date of the Executive’s death, or (iii) any earlier date that does not
result in additional tax or interest to the Executive under section 409A. If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Employer shall reform the provision. However,
the Employer shall maintain to the maximum extent practicable the original
intent of the applicable provision without subjecting the Executive to
additional tax or interest, and the Employer shall not be required to incur any
additional compensation expense as a result of the reformed provision.

21) Miscellaneous Provisions.

  a)   Choice of Law. This Agreement is made with reference to and is intended
to be construed in accordance with the laws of the State of Idaho.

10



--------------------------------------------------------------------------------



 



  b)   Payment of Legal Fees. Employer is aware that after a Change in Control
management could cause or attempt to cause Employer to refuse to comply with the
obligations under this Agreement, or could institute or cause or attempt to
cause Employer to institute litigation seeking to have this Agreement declared
unenforceable, or could take or attempt to take other action to deny Executive
the benefits intended under this Agreement. In these circumstances the purpose
of this Agreement would be frustrated. It is Employer’s intention that the
Executive not be required to incur the expenses associated with the enforcement
of his rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. It is Employer’s
intention that the Executive not be forced to negotiate settlement of his rights
under this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (a) Employer has
failed to comply with any of its obligations under this Agreement, or (b)
Employer or any other person has taken any action to declare this Agreement void
or unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, Employer irrevocably authorize the
Executive from time to time to retain counsel of his choice, at Employer’s
expense as provided in this paragraph (b), to represent the Executive in
connection with the initiation or defense of any litigation or other legal
action, whether by or against Employer or any director, officer, stockholder, or
other person affiliated with Employer, in any jurisdiction. Notwithstanding any
existing or previous attorney-client relationship between Employer and any
counsel chosen by the Executive under this paragraph (b), Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with such counsel’s customary
practices, up to a maximum aggregate amount of $500,000, whether suit be brought
or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings. Employer’s obligation to pay the Executive’s legal fees provided by
this paragraph (b) operates separately from and in addition to any legal fee
reimbursement obligation Employer may have with the Executive under any separate
severance, employment, salary continuation, or other agreement. Anything in this
paragraph (b) to the contrary notwithstanding however, Employer shall not be
required to pay or reimburse the Executive’s legal expenses if doing so would
violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

11



--------------------------------------------------------------------------------



 



  c)   Successors. This Agreement shall bind and inure to the benefit of the
Parties and each of their respective affiliates, legal representatives, heirs,
successors and assigns.     d)   Amendment. This Agreement may be amended only
in a writing signed by the Parties.     e)   Headings. The headings of sections
of this Agreement have been included for convenience of reference only. They
shall not be construed to modify or otherwise affect in any respect any of the
provisions of the Agreement.     f)   Counsel Review. Executive acknowledges
that he has had the opportunity to consult with independent counsel with respect
to the negotiation, preparation, and execution of this Agreement.     g)  
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.

EXECUTED by each of the Parties effective as of the date first stated above.

         
IMCB
Intermountain Community Bancorp,
an Idaho Corporation
  EXECUTIVE
Curt Hecker
President & CEO, Intermountain
Community Bancorp
CEO, Panhandle State Bank    
 
       
/s/
  /s/    
 
John B. Parker
 
 
Curt Hecker    
Chairman of the Board
  Date:                                             
Date:                                         
       

PSB
Panhandle State Bank,
an Idaho State Chartered Bank

     
/s/
   
 
John B. Parker
   
Chairman of the Board
   
Date:                                        
   

12